September 26, 2014 Ms. Pamela Long Securities and Exchange Commission treet. N.E. Washington DC 20549 RE: ABCO Energy, Inc. (“the Company”) Response to SEC Comment Letter dated September 10, 2014 to Amendment No. 1 to Form 10 Registration StatementFile No. 000-55235 ("Amendment No. 2") Ms. Long: On behalf of the Company , we hereby confirm that the Company is aware of its responsibilities under the Securities Exchange Act of 1934 (“1934 Act”) and all applicable 1934 Act rules. Further, the Company acknowledges that: ∙ The Company is responsible for the adequacy and accuracy of the disclosure in the Form 10 filing, as amended by Amendment No. 2 filed herewith; ∙ Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ∙ The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours. ABCO ENERGY. INC. Charles O'Dowd, President 2100 North Wilmot, Suite 211, Tucson, Arizona 85712 Phone (520) 777-0511/Fax (520) 620-5574
